Citation Nr: 1228865	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as major depressive disorder with psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for anxiety disorder.  

When this case was previously before the Board in September 2010, it was remanded for additional development.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.

In the September 2010 remand, the Board observed that the claims file contains records in Spanish that require translation into English.  The Board identified the records as an October 2001 VA Form 21-4142 completed by the Veteran's wife, an October 2005 statement from the Administracion de Correccion, a February 2006 VA Form 21-4138 from the Veteran, and a February 2006 VA Form 3288 from the Veteran.  The Board requested that the AMC obtain translations for these documents, and associate them with the claims file.  

A March 2012 deferred rating decision requested that translations be obtained for the records cited in the Board's remand.  The AMC did obtain translations for records from the Social Security Administration (SSA) that were obtained pursuant to the Board's September 2010 remand.  However, the AMC did not obtain the requested translations.  In this regard, the Board points out that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case the Board must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain translations for the documents identified above, as well as any other Spanish-language documents that have not already been translated, and associate them with the claims file.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


